                                                     Exhibit A, Page 1 of 4


Case 3:19-cr-00037-SLG Document 18-1 Filed 04/18/19 Page 1 of 4
                                                     Exhibit A, Page 2 of 4


Case 3:19-cr-00037-SLG Document 18-1 Filed 04/18/19 Page 2 of 4
                                                     Exhibit A, Page 3 of 4


Case 3:19-cr-00037-SLG Document 18-1 Filed 04/18/19 Page 3 of 4
VULUOIZU   10   1   f uz   1z   I   t lyl                       Amatus   Louti    oystem         Ancnoruge         tPvi ea 4-uidni                                                    JAI

                                         OCU2512018     12 21 15 AM                                                                                                                  I'llu



    Frorn KENAI             POLICE             DEPT                             907268PP-67                                 1012412018            22 36               0024      P007 010




                                                                                                             Agenoy     Cue Number


                                               0e   person    whose statements           are scIzcd      to b e     drtlayed for a reasonable                p
                                                                                                                                                                 5riod o    f riDt

                                               more than 9D days           I
                                                                               zqaot      Us     In   order   to

                                                        avoid jropLrdizing a confidentit                     inform rit's          safey
                                                        avoid    JimpidTig        a    confidential       informtn                                      offorts        in   other
                                                                                                                            i's    Invcsfigative

                                                        CUM
                                                        allow   time for continuing investigations in

                                                                  this   Cue
                                                                  other oases         involving       this   suspect
                                                                  other cases         involving       illegal      activities      by other persons              at   the   some
                                                                  location

                                                                  Other cases           in-yo          ddidonal
                                                                                                lyipg-IL                    suspects                do business
                                                                                                                                           yLho                             with
                                                                  Newton


                                               Explanation




                                                                                                                       Tlfffi      and Agency'Na-me


                Subscribrd                  2nd sworn   to   or affirmed       before   me      on      L2 k ct                                   oaoti
                                              WA
                                                                                                                                                                              lit




                                                                   Aluka


                                                                                                                                        Llu
                                                                                                                                        of CourtNotary                Public
                                                                                                Judge Magistrate C rk
                                                                                                or other     person      audionized          to         i    Stec     oaths

                                                                                                My commission                expires               L        rl

                11         Additional               testimony      related        to      this        affidavit        is         recorded         an        Tape CD



                            asmmn             0                       0 ading




            Page 6 of               6
                                                                                                                                                  AS 12 35 010          120
            CR 708wc                    3 07                                                                                               Cdmirml Rules 37                   53
            AFFIDAVIT SUPPORTING                              REQUEST FOR ELECTRONIC                          MONITORING WARRANT


                                                                                                                                                             Exhibit A, Page 4 of 4


                           Case 3:19-cr-00037-SLG Document 18-1 Filed 04/18/19 Page 4 of 4
                                                                                                                                                                              Bowen_Only-00000038
